12/28/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0454



                                 No. DA 20-0454


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

GEORGE ISAAC CARLON,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 60-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including March 1, 2022, within which to prepare, serve, and file its response.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 28 2021